Banke, Chief Judge,
concurring specially.
The lease contract between Forklift and Universal was not introduced into evidence, and the transcript does not otherwise contain evidence to support the dissent’s conclusion that the appellant simply left the forklift in Universal’s possession, to be disposed of “precisely as Forklift had provided by contract.” The burden is on the secured party to prove that the sale of the collateral is commercially reasonable. See Granite Equip. Leasing Corp. v. Marine Dev. Corp., 139 Ga. App. 778, 779 (230 SE2d 43) (1976); Henderson Few & Co. v. Rollins Communications, 148 Ga. App. 139, 142 (250 SE2d 830) (1978). Thus, finding no evidentiary basis for a conclusion that Universal had any *127ownership rights in the forklift until it purchased the property at what the appellant’s own controller termed a “foreclosure sale,” I concur in the majority opinion affirming the judgment of the trial court.
I am authorized to state that Presiding Judge Birdsong joins in this special concurrence.